Citation Nr: 0105577	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 284	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral ear 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1946 to 
March 1948.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1999, RO decision, which denied 
the veteran's claim of service connection for a bilateral ear 
disability.

REMAND

The present case must now be remanded so that the veteran may 
be afforded a VA examination in order to determine the nature 
and etiology of any skin disabilities that he may have, which 
affect his ears.  In a May 1999 written statement, the 
veteran stated that he has a skin rash condition in both of 
his ears, which causes him extreme pain and discomfort.  
According to the veteran, this condition has persisted "all 
these years and has not gotten any better."  He contends 
that the skin rash began while in service, and he related 
that he was told the rash was "jungle rot," or a fungus.  
On a application for hospital treatment and domicilary care, 
which was dated in December 1948, a VA examiner noted that 
the veteran had an infection in both ears.  A history of 
fungus infection in both ears was also noted at this time.  
Based on the veteran's statements, he received treatment for 
his above-referenced condition in 1947 at the Norfolk VA 
Naval Hospital, and again shortly after discharge at the 
Cleveland Ohio VA medical center.  In regards to the 
referenced Norfolk VA Naval Hospital and the veteran's 
comprehensive service medical records, the record suggests 
that additional relevant medical records may be available.  
Consequently, a reasonable effort should be made to secure 
such records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Lastly, the veteran has not yet received a VA 
compensation in regards to his claim of service connection 
for a skin rash resulting in a bilateral ear disability; 
therefore, the etiology of the veteran's bilateral ear 
condition remains unresolved.  As such, an examination is 
warranted.

In addition VA must assure that all development has been 
completed in accordance with the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder, particularly including medical 
records from the facility which has been identified 
by the veteran in this case-Norfolk VA Navy 
Hospital.

4.  The RO should again request the veteran's 
service medical records from the National Personnel 
Records Center (NPRC) in order to definitively 
determine whether or not the veteran's records have 
been destroyed by fire.  The RO should also attempt 
to obtain all of the veteran's service medical 
records from all other service department offices, 
which might hold the documents.

5.  The veteran must be scheduled for a 
VA dermatology examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all skin disabilities affecting the 
veteran's ears.

b.  For each identified skin disability, 
the examiner should state a medical 
opinion as to the date of onset of such.

c.  For each skin disability, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including the veteran's contention that 
he incurred a painful skin rash condition 
in both ears while in service which was 
caused by "jungle rot," or a fungus.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claim folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




